     Case: 3:19-cv-00003-DMB-JMV Doc #: 184 Filed: 02/26/21 1 of 1 PageID #: 1566




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

KATHRYN P. WITTNER                                                               PLAINTIFF

V.                                                                NO. 3:19-CV-3-DMB-JMV

RUTH P. SCHWARTZ, et al.                                                      DEFENDANTS


                                    FINAL JUDGMENT

        In accordance with the order entered this day, this case is DISMISSED with prejudice.

        SO ORDERED, this 26th day of February, 2021.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
